Citation Nr: 0724163	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-02 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and R. M. M.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from March 1998 to August 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
July 2006.  This matter was previously before the Board and 
was remanded in October 2006.


FINDING OF FACT

The veteran does not have a current diagnosed hip disability.


CONCLUSION OF LAW

A chronic hip disability was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121; 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).

In this case, in September 2003, March 2006, and November 
2006 letters, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate 
service connection, increased ratings, and earlier effective 
date claims, as well as specifying what information and 
evidence must be submitted by him, what information and 
evidence will be obtained by VA, and the need for him to 
advise VA of or submit any further evidence that pertains to 
his claims.  The Board notes that the veteran did not receive 
notice as to the increased rating and effective date elements 
until after the rating decision on appeal had been issued.  
As such, the VCAA notice was deficient as to timing with 
respect to these elements.  The Board finds, however, that 
the veteran has not been prejudiced from this error because 
the denial of the claim in this appeal renders moot any 
question as to the appropriate disability rating or effective 
date to be assigned.  

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist 
the veteran with the development of his claims.  The record 
includes service records and VA treatment records.  
Additionally, the Board notes that the veteran has been 
afforded a VA examination in relation to his claim.  As such, 
the Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims.  See 38 
C.F.R. § 3.159(c)(4).  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

A January 2004 VA examination report shows that the veteran 
reported a history of right hip pain during active duty 
service.  On examination, the veteran had almost full range 
of motion of the right hip without pain.  The diagnosis was 
"strained right hip", but in his opinion, the physician 
noted that there was no injury of the right hip noted and 
that although the veteran complained of pain that radiated to 
the right hip, the right hip itself was normal.  The 
examiner's report tends to indicate that the veteran did not 
have a chronic right hip disability, even though a diagnosis 
of right hip strain was given.  In its remand, the Board 
requested another VA examination to clarify whether the 
veteran currently had a right hip disability.  The 
examination took place in December 2006.  This examination 
report shows that the veteran again reported right hip pain 
in service.  On examination, the veteran had painless range 
of motion of the right hip joint and negative Patrick's 
maneuver.  He had no tenderness to palpation over the greater 
trochanteric region and he had no mechanical symptoms with 
flexion or extension.  The examiner stated that it was a 
normal examination of the right hip.  X-ray images of the 
right hip were noted to be within normal limits.  In his 
summary, the examiner noted that he did not feel at the 
present time that the veteran had a right hip disability.  
There are no contrary medical opinions of record.  The Board 
notes that the 2004 and 2006 VA examination report fails to 
show that the veteran currently has a chronic right hip 
disability.

The Board acknowledges the veteran's complaints of right hip 
pain in service; however, the preponderance of the evidence 
weighs against a finding that the veteran has a current 
chronic right hip disability.  In the absence of evidence of 
a current disability of the right hip, the claim must be 
denied.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for a right hip disability 
is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


